BERNARD LEE STEBBING, * IN THE

Appellant * COURT. OF APPEALS
v. * OF MARYLAND
STATE OF MARYLAND, * September Term, 2015
' Appellee * No. 63
OR§¥§ER

The Court having considered the Joint Request to Remand filed in the above l

entitled case, it is thisl_Eh"day of August, 2016,

ORDERED, by the Court of Appeals of Maryland,' that the Joint Request to
Remand be, and it is hereby, GRANTED; and,
the judgment of the Circuit Court for Wicomico County is REVERSED; and,
the matter is REMANDED for a hearing and funher proceedings; and,

it is ORDERED that Appellant be granted leave to amend his petition below.

i§Z Qlayton Greene, Jr.
Seni0r Judge `